Cassoday, J.
Counsel for the defendant assigns as error (1) that the court improperly overruled certain objections to questions put to the plaintiff Mrs. Wright while being examined in her own behalf. After describing her fall, and stating her pregnancy at the time, she was asked: “ Did anything happen to you by reason of that fall?” This was objected to as incompetent, and the objection was overruled,' and the defendant excepted. To that question the witness answered, in effect, that she fell on Saturday afternoon, and had a miscarriage the following Monday; • that she went borne as usual, but that it was hard getting there, and that she felt faint. Neither the question nor the answér seems open to the objection made. Objection on the ground of incompetency generally goes to the fitness, ability, or capacity of the witness — the quality, fitness, adequacy, or legal sufficiency of some document, record, writing, or other evidence. It is sometimes inadvertently used in the sense of irrelevancy or immateriality. But the evidence in question was within the issue, and bore directly upon the question of damages. In no sense can it be regarded as incompetent.
2. The same witness was also asked this question: “ State whether you are not now suffering from the effects of that fall?” This was objected to as leading, immaterial, and incompetent. Certainly it was neither incompetent nor immaterial, for the reasons just given. A leading question is one which unmistakably suggests the desired answer. McPherson v. Rockwell, 37 Wis., 159. The only word in the question tending to suggest such answer is the word “ not.” In view of the fact that she had already testified in effect *122that the fall produced a miscarriage, which must necessarily have caused suffering, we cannot say there was any abuse of discretion in overruling the objection. Ibid. The leading feature of the question only went to the continuation of the suffering.
3. The same witness was also asked this question: “What injury are you suffering from now in consequence of that fall? ” This was objected to as immaterial and incompetent, and for the further reason that the witness had not shown that she had medical knowledge, or was capable of testifying as an expert. The question was certainly material and competent for the reasons given. Was it objectionable for want of medical knowledge or capacity of the witness to testify as an expert? The mere opinion, without knowledge, of a non-expert is inadmissible. Yanke v. State, 51 Wis., 469. But here' the inquiry was as to what injury the witness herself was then suffering from in consequence of the fall? It did not necessarily call for the exercise of any scientific knowledge or skill. It called for facts relating to the then present condition of the witness,— her suffering and the source of it. The nature of the injury was such that the cause of her suffering was more or less latent and concealed from common observation, and yet necessarily perceptible to the senses of the witness. It, in effect, asked her what pain or disability she was then enduring in consequence of the fall. It is very much like the question put to the plaintiff witness who sued for personal injury in Creed v. Hartman, 8 Bosw., 123, which was this: “State to the jury the effect of that injury upon you, and how your situation is.” And it was held admissible, on the ground that thero was no opinion of an expert elicited or requested. It simply called for “ facts of which,” the court said, “ she, in some respects, could alone be fully apprised, and in all was best apprised.” That case was affirmed in the court of appeals; but, seemingly, counsel abandoned that objection, for it re-*123ceivecl no attention in that court. 29 N. Y., 591. To the same effect is South & N. A. R. R. Co. v. McLendon, 63 Ala., 266; Lawson on Exp. & Op. Ev., 470 et seq. Mrs. Wright was certainly much better qualified to state her own internal condition, her own pain and suffering, and perhaps the source and cause of it, than any one else, and especially better than any non-expert. But courts have gone further, and held'that unskilled witnesses are not precluded from testifying to such facts as come within their own observation, relating to ordinary injuries or sickness of those with whom they have consorted. Sydleman v. Beckwith, 43 Conn., 9; Parker v. B. & H. Steamboat Co., 109 Mass., 449; Comm. v. Sturtivant, 117 Mass., 122; Thompson v. Stevens, 71 Pa. St., 161; Elliott v. Van Buren, 33 Mich., 49; Wilkinson v. Moseley, 30 Ala., 562; Rogers v. Crain, 30 Tex., 284; 1 Greenl. on Ev., § 440, and notes. The rule seems to be based on the ground of necessity, and confined to cases where the subject of inquiry is so indefinite and general as not to be susceptible of direct proof, or where the facts are so .numerous or changeable as to be incapable of being held in the memory or detailed to the jury. Ibid. We must therefore conclude that where a plaintiff sues for personal injury and is a witness in his own behalf, and his pain, suffering, or internal condition is pertinent to the issue and perceptible to his senses, a question put to such party eliciting a description of such pain, suffering, or condition, and not necessarily requiring scientific skill or knowledge, is a question calling for facts, and not mere opinion.
4. The court submitted to the jury the question wrhether the plaintiff Sarah,.at or about the time described in the complaint, fell on the sidewalk and received injuries by the fall. The jury answered, yes. The court also submitted to the jury the question whether the plaintiff Sarah was in the exercise of ordinary care when she was thrown on the sidewalk and received her injuries. They. answered, yes. *124Complaint is made that, in submitting each of these questions, the judge expressed himself to the effect that he knew of no evidence in the cáse that would justify them in answering either question in the negative. The first question does not find that the miscarriage was the result of the fall, nor the extent of the injury, but simply that she fell and was injured. Ve find no evidence to the contrary. Upon the undisputed evidence, the court would have been justified in directing the jury to answer each of these questions as they did. Berg v. C., M. & St. P. R'y Co., 50 Wis., 419; Gammon v. Abrams, 53 Wis., 323; Schweitzer v. Connor, 57 Wis., 177. This being so, the defendant is in no position to avail itself of error in the manner of submitting either of those questions — much less in the mere expression of an opinion as to the absence of such evidence.
5. We do not understand that the court charged the jury that the plaintiffs might recover not only for loss of the wife’s services, but also for the expense of labor substituted for the ordinary service of the wife. The charge did direct them that they “ must consider all the evidence touching ” those and the other facts in the case. But when the court came to tell the jury what they should allow as damages, if they found for the plaintiffs, there is nothing said as to the expense of such hired help.
6. Error .is assigned for refusing to submit to the jury the question, “ Did slight want of ordinary care on the part of the plaintiff Sarah L. Wright exist at the time of the accident, and did that materially contribute to the injury? ” and then refusing to instruct the jury that “a slight want of ordinary care assisting the accident, contributing to it, is 'the contributory negligence implied bylaw,— is the negligence mentioned in the question submitted.” For the want of sufficient evidence to support an affirmative finding, the court properly refused to submit to the jury the question proposed. For the same reason, the court properly refused *125to instruct the jury upon that question. Cronin v. Delavan, 50 Wis., 375. Besides, the instruction itself was erroneous. There is no such thing as 14 contributory negligence implied by law.” It may be implied from, -admitted facts. Hoth v. Peters, 55 Wis., 411. So it may be inferred, as a matter of fact, from the plaintiff’s own evidence, if it be such as to justify the inference. Ibid.
7. Error is assigned because the court refused to set aside the verdict and grant a new trial on the ground that the findings to the effect that-the city authorities had knowledge, actual and constructive, of the defective condition of the sidewalk, at and previous to the time of the accident, were against the weight of evidence. It is enough to say, upon this question of fact, that each member of the court has , carefully examined the record, and none of us feel authorized to reverse the judgment for want of evidence.
• Nor would we be justified in reversing the judgment on the ground of excessive damages. There was evidence tending to prove and .the jury found that the injuries were permanent. This being so, we are not convinced that the jury were misled by passion, prejudice, or ignorance. The power of setting aside verdicts for excessive damages in actions of tort is very sparingly used, and never except in a clear case. Corcoran v. Harran, 55 Wis., 128.
By the Court.— The judgment of the circuit court is affirmed.